Citation Nr: 0026723	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a total rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964, and from June 1965 to June 1966.  This appeal 
arises from a January 1998 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, regional 
office (RO).

In February 1999, a video conference hearing was conducted 
before the Board of Veterans' Appeals (Board) Veterans Law 
Judge rendering this decision.  

In September 1999, the Board remanded the case for additional 
development.  Subsequently, a March 2000 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The veteran's income for the year 1998 was below the 
poverty threshold; his employment for that year constituted 
marginal employment. 

2.  The veteran has a service connected back disorder rated 
as 60 percent disabling.

3.  The weight of the medical evidence of record establishes 
that the veteran is unable to secure or follow a 
substantially gainful occupation (i.e., more than marginal 
employment) as a result of his service connected back 
disability.


CONCLUSION OF LAW

The veteran's service connected disability renders him 
individually unemployable for the purpose of entitlement to a 
total rating; the criteria for restoration of a total rating 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently seeking restoration of his total 
disability rating based on individual unemployability, which 
was discontinued as of April 1, 1998.  His only service 
connected disability is residuals of herniated nucleus 
pulposus, L3-4, with spondylosis at L4, rated as 60 percent 
disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (1999).  If there is only one such 
disability, it shall be ratable at 60 percent or more.  38 
C.F.R. § 4.16(a) (1999).  Thus, the veteran meets the 
requirements under § 4.16(a) based on the 60 percent 
evaluation for his service connected back disorder.

When the veteran's total rating was reduced in 1998, the RO 
found that he was engaged in more than marginal employment.  
Marginal employment, generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a) (1999).  A W-2 form for the year 1998, obtained 
pursuant to the Board's remand, showed that the veteran 
earned $4,807 from [redacted] Company during that year; 
this falls far short of the poverty threshold.  See 64 Fed. 
Reg. 68,413 (1999) (1998 poverty threshold for one person set 
by the Bureau of the Census at $8,316.00).  

A VA examination was conducted in December 1997.  At that 
time, the examiner stated that the veteran had reported that 
he had machines to do the heavy lifting and digging at his 
job as a supervisor for a fence installation company, and 
that with his current findings of no instability of the spine 
and no neurologic deficit, the veteran should be able to 
continue his job.  

Subsequent to that examination, a private physician's report 
dated in April 1998, from Michael C. Molleston, M.D., stated 
that the veteran had severe symptoms, with inability to stand 
or walk any length of time, severe anatomic changes to the 
spine, and that he was completely disabled from the back 
problem.  

In order to reconcile the disability picture provided by 
these two reports, the Board remanded the case for a VA 
examination.  That examination was conducted in October 1999.  
The examiner reviewed the claims folder and summarized the 
veteran's medical history in his report.  The veteran 
complained of chronic low back pain.  He used a TENS unit.  
The veteran could drive, but not for any extended length of 
time.  He was able to dress himself for the most part, but 
had difficulty with shoes and socks.  Examination showed 
significant limitation of motion and functional loss.  The VA 
physician concluded that the likelihood of the veteran's 
obtaining and maintaining substantially gainful employment 
was almost nonexistent.  He would have problems with lifting, 
carrying, prolonged sitting, standing or walking, and would 
have to avoid repetitive squatting, stooping or bending.  
Additionally, the veteran should not work around unprotected 
heights or moving machinery.

A statement dated in February 2000 from [redacted], the 
veteran's employer at [redacted] Company, indicated that 
the veteran was employed part-time and mostly on an 
intermittent schedule; he averaged less than 20 hours per 
week at minimum wage.  Mr. [redacted] stated that future 
employment was doubtful because the veteran was unable to 
work in the capacity in which he was needed; his job required 
bending, pulling and operating machinery necessary to fence 
building. 

In this case, it would appear from the recent objective 
findings that the veteran is no longer be able to perform 
more than marginal employment for which he may be qualified, 
based solely on the service-connected back disability.  
Importantly, the required activities Mr. [redacted] noted as 
jeopardizing the veteran's future employment, including 
bending, pulling and operating machinery, were specifically 
identified by the most recent VA examiner as precluded by the 
service connected back disorder.

A veteran needs only to demonstrate that there is "an 
approximate balance of positive and negative evidence" in 
order to prevail.  It is well-established that in order for a 
claim to be denied, the preponderance of the evidence must be 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, it is impossible to say with absolute certainty 
that the service-connected disability would prevent the 
veteran from securing or following a gainful occupation.  
However, after a longitudinal review of the evidentiary 
record, including the findings of the most recent VA examiner 
and the statement of his employer (as well as the 1998 W-2 
form showing only marginal employment), the Board finds that 
the evidence for and against the claim is at least in 
equipoise and, in consideration of the principle of 
reasonable doubt, the veteran prevails.  Accordingly, 
restoration of a total rating based on individual 
unemployability is warranted in this case.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 4.16 
(1999).


ORDER

Restoration of a total rating for compensation based on 
individual unemployability is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

